19-11607-mew           Doc 4      Filed 06/21/19       Entered 06/21/19 23:07:47                Main Document
                                                      Pg 1 of 39


    Joshua A. Sussberg, P.C.                                   Joseph M. Graham (admitted pro hac vice)
    Christopher T. Greco, P.C.                                 KIRKLAND & ELLIS LLP
    KIRKLAND & ELLIS LLP                                       KIRKLAND & ELLIS INTERNATIONAL LLP
    KIRKLAND & ELLIS INTERNATIONAL LLP                         300 North LaSalle
    601 Lexington Avenue                                       Chicago, Illinois 60654
    New York, New York 10022                                   Telephone:       (312) 862-2000
    Telephone:      (212) 446-4800                             Facsimile:       (312) 862-2200
    Facsimile:      (212) 446-4900

    Proposed Counsel to the Debtors and Debtors in
    Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                    )
    In re:                                                          )   Chapter 11
                                                                    )
    HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                         )   Case No. 19-11608 (MEW)
                                                                    )
                                       Debtors.                     )   (Jointly Administered)
                                                                    )
                                                                    )

     GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGY, AND
      DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF ASSETS AND
            LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        The above-captioned debtors and debtors in possession (collectively, the “Debtors”) have
filed their respective Schedules of Assets and Liabilities (the “Schedules”) and Statements of
Financial Affairs (the “Statements”) in the United States Bankruptcy Court for the Southern
District of New York (the “Court”). The Debtors, with the assistance of their legal and financial
advisors, prepared the Schedules and Statements in accordance with section 521 of title 11 of the
United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), and Rule 1007 of the
Federal Rules of Bankruptcy Procedure.

       Marc Pfefferle has signed each set of Schedules and Statements. Mr. Pfefferle serves as
Chief Executive Officer of Debtor Hollander Sleep Products, LLC and is an authorized signatory
for each of the Debtors in these chapter 11 cases. In reviewing and signing the Schedules and
Statements, Mr. Pfefferle has necessarily relied upon the efforts, statements, advice, and
representations of personnel of the Debtors and their legal and financial advisors. In light of the

1    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
     Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
     Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
     of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.




KE 62188637
19-11607-mew      Doc 4     Filed 06/21/19    Entered 06/21/19 23:07:47          Main Document
                                             Pg 2 of 39


size and complexity of the Debtors’ business, Mr. Pfefferle has not (and could not have) personally
verified the accuracy of each such statement and representation, including, but not limited to,
statements and representations concerning amounts owed to creditors.

       In preparing the Schedules and Statements, the Debtors relied on financial data derived
from their books and records that was available at the time of such preparation. Although the
Debtors have made every reasonable effort to ensure the accuracy and completeness of the
Schedules and Statements, subsequent information or discovery may result in material changes to
the Schedules and Statements. As a result, inadvertent errors or omissions may exist. Accordingly,
the Debtors and their agents, attorneys, and financial advisors do not guarantee or warrant the
accuracy or completeness of the data that is provided herein and shall not be liable for any loss or
injury arising out of or caused in whole or in part by the acts, errors, or omissions, whether
negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting,
communicating, or delivering the information contained in the Schedules and Statements.

        For the avoidance of doubt, the Debtors reserve their rights to amend and supplement the
Schedules and Statements as may be necessary or appropriate but expressly do not undertake any
obligation to update, modify, revise, or re-categorize the information provided in the Schedules
and Statements or to notify any third party should the information be updated, modified, revised,
or re-categorized, except as required by applicable law or order of the Court.

       In no event shall the Debtors or their directors, officers, agents, attorneys, and financial
advisors be liable to any third party for any direct, indirect, incidental, consequential, or special
damages (including, but not limited to, damages arising from the disallowance of a potential claim
against the Debtors or damages to business reputation, lost business, or lost profits), whether
foreseeable or not and however caused, even if the Debtors or their directors, officers, agents,
attorneys, or financial advisors are advised of the possibility of such damages.

                          Global Notes and Overview of Methodology

1.      Description of Cases. On May 19, 2019 (the “Petition Date”), each of the Debtors filed
        voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The Debtors are
        operating their businesses and managing their property as debtors in possession pursuant
        to sections 1107(a) and 1108 of the Bankruptcy Code. These cases are being jointly
        administered. Notwithstanding the joint administration of the Debtors’ cases for
        procedural purposes, each Debtor has filed its own Schedules and Statements.
        The information provided herein, except as otherwise noted, is reported as of the close of
        business on the Petition Date.

2.      Global Notes Control. These Global Notes pertain to and comprise an integral part of
        each of the Schedules and Statements and should be referenced in connection with any
        review thereof. In the event that the Schedules and Statements conflict with these Global
        Notes, these Global Notes shall control.

3.      Reservations and Limitations. Reasonable efforts have been made to prepare and file
        complete and accurate Schedules and Statements; however, as noted above, inadvertent
        errors or omissions may exist. The Debtors reserve all rights to amend and supplement the


                                                 2

KE 62188637
19-11607-mew       Doc 4    Filed 06/21/19     Entered 06/21/19 23:07:47            Main Document
                                              Pg 3 of 39


        Schedules and Statements as may be necessary or appropriate. Nothing contained in the
        Schedules and Statements constitutes a waiver of any of the Debtors’ rights or an admission
        of any kind with respect to these chapter 11 cases, including, but not limited to, any rights
        or claims of the Debtors against any third party or issues involving substantive
        consolidation, equitable subordination, or defenses or causes of action arising under the
        provisions of chapter 5 of the Bankruptcy Code or any other relevant applicable bankruptcy
        or non-bankruptcy laws to recover assets or avoid transfers. Any specific reservation of
        rights contained elsewhere in the Global Notes does not limit in any respect the general
        reservation of rights contained in this paragraph.

        (a)    No Admission. Nothing contained in the Schedules and Statements is intended or
               should be construed as (i) an admission or stipulation of the validity of any claim
               against the Debtors or any assertion made therein or herein or (ii) a waiver of the
               Debtors’ rights to dispute any claim or assert any cause of action or defense against
               any party.

        (b)    Recharacterization and Classifications. Notwithstanding that the Debtors have
               made reasonable efforts to correctly characterize, classify, categorize, or designate
               certain claims, assets, executory contracts, unexpired leases, and other items
               reported in the Schedules and Statements, the Debtors nonetheless may have
               improperly characterized, classified, categorized, or designated certain items.
               The Debtors reserve all rights to recharacterize, reclassify, recategorize, or
               redesignate items reported in the Schedules and Statements at a later time as is
               necessary and appropriate.

               For the avoidance of doubt, listing (i) a claim on Schedule D as “secured,”
               (ii) a claim on Schedule E/F as “priority” or “unsecured,” or (iii) a contract on
               Schedule G as “executory” or “unexpired” does not constitute an admission by the
               Debtors of the legal rights of the claimant or contract counterparty or a waiver of
               the Debtors’ rights to recharacterize or reclassify such claim or contract.

        (c)    Claims Description. Any failure to designate a claim on the Schedules and
               Statements as “disputed,” “contingent,” or “unliquidated” does not constitute an
               admission by the Debtors that such amount is not “disputed,” “contingent,” or
               “unliquidated.” Each Debtor reserves all rights to dispute, or assert offsets or
               defenses to, any claim reflected on its respective Schedules and Statements on any
               grounds, including, without limitation, liability or classification, or to otherwise
               subsequently designate such claims as “disputed,” “contingent,” or “unliquidated”
               or object to the extent, validity, enforceability, priority, or avoidability of any claim.
               Moreover, listing a claim does not constitute an admission of liability by the
               Debtors against which the claim is listed or by any of the Debtors. The Debtors
               reserve all rights to amend their Schedules and Statements as necessary and
               appropriate, including, but not limited to, with respect to claim description and
               designation.

        (d)    Estimates and Assumptions. The preparation of the Schedules and Statements
               required the Debtors to make reasonable estimates and assumptions with respect to


                                                   3

KE 62188637
19-11607-mew     Doc 4     Filed 06/21/19    Entered 06/21/19 23:07:47          Main Document
                                            Pg 4 of 39


              the reported amounts of assets and liabilities, the amount of contingent assets and
              contingent liabilities on the date of the Schedules and Statements, and the reported
              amounts of revenues and expenses during the applicable reporting periods. Actual
              results could differ from such estimates.

        (e)   Causes of Action. Despite reasonable efforts, the Debtors may not have identified
              all current and potential causes of action the Debtors may have against third parties
              in their respective Schedules and Statements, including, without limitation,
              avoidance actions arising under chapter 5 of the Bankruptcy Code and actions under
              other relevant bankruptcy and non-bankruptcy laws to recover assets. The Debtors
              reserve all rights with respect to any causes of action, and nothing in these Global
              Notes or the Schedules and Statements should be construed as a waiver of any such
              causes of action.

        (f)   Intellectual Property Rights. Exclusion of certain intellectual property should not
              be construed as an admission that such intellectual property rights have been
              abandoned, have been terminated or otherwise expired by their terms, or have been
              assigned or otherwise transferred pursuant to a sale, acquisition, or other
              transaction. Conversely, inclusion of certain intellectual property rights should not
              be construed as an admission that such intellectual property rights have not been
              abandoned, have not been terminated or otherwise expired by their terms, or have
              not been assigned or otherwise transferred pursuant to a sale, acquisition, or other
              transaction.

        (g)   Insiders. In the circumstance where the Schedules and Statements require
              information regarding “insiders,” the Debtors have included information with
              respect to certain individuals who the Debtors believe may be included in the
              definition of “insider” set forth in section 101(31) of the Bankruptcy Code during
              the relevant time periods. Such individuals may no longer serve in such capacities.
              In the interest of additional disclosure, the Debtors have also included certain
              individuals who may have officer titles in their responses to Statements, Part 13,
              Question 28.

              The listing of a party as an insider for purposes of the Schedules and Statements is
              not intended to be, nor should it be, construed as an admission of any fact, right,
              claim, or defense, and all such rights, claims, and defenses are hereby expressly
              reserved. Information regarding the individuals listed as insiders in the Schedules
              and Statements has been included for informational purposes only and such
              information may not be used for (1) the purposes of determining (i) control of the
              Debtors, (ii) the extent to which any individual exercised management
              responsibilities or functions or corporate decision-making authority over the
              Debtors, or (iii) whether such individual could successfully argue that he or she is
              not an insider under applicable law, including the Bankruptcy Code and federal
              securities laws, or with respect to any theories of liability or (2) any other purpose.




                                                4

KE 62188637
19-11607-mew     Doc 4    Filed 06/21/19    Entered 06/21/19 23:07:47         Main Document
                                           Pg 5 of 39


4.      Methodology.

        (a)   Basis of Presentation. The Schedules and Statements do not purport to represent
              financial statements prepared in accordance with Generally Accepted Accounting
              Principles in the United States (“GAAP”), nor are they intended to be fully
              reconciled to the financial statements of each Debtor. The Schedules and
              Statements contain unaudited information that is subject to further review and
              potential adjustment. The Schedules and Statements reflect the Debtors’
              reasonable efforts to report the assets and liabilities of each Debtor on an
              unconsolidated basis.

        (b)   Confidential Information. There may be instances in the Schedules and
              Statements where the Debtors deemed it necessary and appropriate to redact from
              the public record information such as names, addresses, or amounts. Typically,
              the Debtors have used this approach because of a confidentiality agreement
              between the Debtors and a third party, for the protection of sensitive commercial
              information, or for the privacy of an individual.

        (c)   Umbrella or Master Agreements. Contracts and leases listed in the Schedules
              and Statements may be umbrella or master agreements that cover relationships with
              some or all of the Debtors. Where relevant, such agreements have been listed in
              the Schedules and Statements only of the Debtor entity that signed the original
              umbrella or master agreement. Other Debtors, however, may be liable together
              with such Debtor on account of such agreements and the Debtors reserve all rights
              to amend the Schedules and Statements to reflect changes regarding the liability of
              the Debtors with respect to such agreements, if appropriate.

        (d)   Executory Contracts. Although the Debtors have made diligent attempts to
              attribute an executory contract to its rightful Debtor, in certain instances,
              the Debtors may have inadvertently failed to do so due to the complexity and size
              of the Debtors’ business. Accordingly, the Debtors reserve all of their rights with
              respect to the named parties of any and all executory contracts, including the right
              to amend Schedule G.

              The contracts, agreements, and leases listed on Schedule G may have expired or
              may have been modified, amended, or supplemented from time to time by various
              amendments, restatements, waivers, estoppel certificates, letters, memoranda, and
              other documents, instruments, and agreements that may not be listed therein despite
              the Debtors’ use of reasonable efforts to identify such documents. Further, unless
              otherwise specified on Schedule G, each executory contract or unexpired lease
              listed thereon shall include all final exhibits, schedules, riders, modifications,
              declarations, amendments, supplements, attachments, restatements, or other
              agreements made directly or indirectly by any executed agreement, instrument, or
              other document that in any manner affects such executory contract or unexpired
              lease, without respect to whether such agreement, instrument, or other document is
              listed thereon.



                                               5

KE 62188637
19-11607-mew     Doc 4     Filed 06/21/19    Entered 06/21/19 23:07:47          Main Document
                                            Pg 6 of 39


        (e)   Duplication. Certain of the Debtors’ assets, liabilities, and prepetition payments
              may properly be disclosed in multiple parts of the Statements and Schedules.
              To the extent these disclosures would be duplicative, the Debtors have determined
              to only list such assets, liabilities, and prepetition payments once.

        (f)   Net Book Value. In certain instances, current market valuations for individual
              items of property and other assets are neither maintained by nor readily available
              to the Debtors. Accordingly, unless otherwise indicated, the Schedules and
              Statements reflect net book values as of May 19, 2019. Market values may vary,
              at some times materially, from net book values. The Debtors believe that it would
              be an inefficient use of estate assets for the Debtors to obtain the current market
              values of their property and other assets. Accordingly, the Debtors have indicated
              in the Schedules and Statements that the market values of certain assets and
              liabilities are undetermined. Assets that have been fully depreciated or that were
              expensed for accounting purposes either do not appear in these Schedules and
              Statements or are listed with a zero-dollar value, as such assets have no net book
              value. The omission of an asset from the Schedules and Statements does not
              constitute a representation regarding the ownership of such asset, and any such
              omission does not constitute a waiver of any rights of the Debtors with respect to
              such asset.

        (g)   Undetermined Amounts. The description of an amount as “undetermined” is not
              intended to reflect upon the materiality of such amount.

        (h)   Unliquidated Amounts. Amounts that could not be fairly quantified by the
              Debtors are scheduled as “unliquidated.”

        (i)   Totals. All totals that are included in the Schedules and Statements represent totals
              of all known amounts. To the extent there are unknown or undetermined amounts,
              the actual total may be different from the listed total.

        (j)   Property and Equipment. The Debtors may lease furniture, fixtures, and
              equipment from certain third-party lessors. Any such leases are listed in the
              Schedules and Statements. Nothing in the Schedules and Statements is, or should
              be construed as, an admission as to the determination of the legal status of any lease
              (including whether any lease is a true lease or a financing arrangement), and the
              Debtors reserve all rights with respect thereto.

        (k)   Allocation of Liabilities. The Debtors allocated liabilities between the prepetition
              and postpetition periods based on the information and research conducted in
              connection with the preparation of the Schedules and Statements. As additional
              information becomes available and further research is conducted, the allocation of
              liabilities between the prepetition and postpetition periods may change.

        (l)   Paid Claims. The Debtors have authority to pay certain outstanding prepetition
              payables pursuant to Court orders, including the Interim Order (I) Authorizing the
              Debtors to Pay Prepetition Claims of (A) Lien Claimants, (B) Import Claimant,


                                                6

KE 62188637
19-11607-mew     Doc 4     Filed 06/21/19    Entered 06/21/19 23:07:47           Main Document
                                            Pg 7 of 39


              (C) 503(B)(9) Claimants, (D) Foreign Vendors, and (E) Critical Vendors,
              (II) Confirming Administrative Expense Priority of Outstanding Orders, and
              (III) Granting Related Relief [Docket No. 49]. As such, outstanding liabilities may
              have been reduced by any court-approved postpetition payments made on account
              of prepetition payables. Where and to the extent these liabilities have been satisfied
              as of the date hereof, they are not listed in the Schedules and Statements. In some
              instances, the Debtors have the authority to pay a prepetition liability but that
              amount remains unpaid or is partially paid as of the filing of the Schedules. In such
              cases, these amounts are marked as “contingent.” To the extent the Debtors later
              pay any amount of the claims listed in the Schedules and Statements pursuant to
              any orders entered by the Court, the Debtors reserve all rights to amend or
              supplement the Schedules and Statements or to take other action, such as filing
              claims objections, as is necessary and appropriate to avoid overpayment or
              duplicate payments for liabilities. Nothing contained herein should be deemed to
              alter the rights of any party in interest to contest a payment made pursuant to an
              order of the Court where such order preserves the right to contest.

        (m)   Credits and Adjustments. The claims of individual creditors for, among other
              things, goods, products, services, or taxes are listed as the amounts entered on the
              Debtors’ books and records and may either (a) not reflect credits or other
              adjustments due from such creditors to the Debtors or (b) be net of accrued credits
              or other adjustments that are actually owed by a creditor to the Debtors on a
              postpetition basis on account of such credits or other adjustments earned from
              prepetition payments and critical vendor payments, if applicable. The Debtors
              reserve all of their rights with regard to such credits or other adjustments, including,
              but not limited to, the right to modify the Schedules, assert claims objections and/or
              setoffs with respect to the same, or apply such adjustments in the ordinary course
              of business on a postpetition basis.

        (n)   Intercompany Claims. Receivables and payables among the Debtors are reported
              on Schedule A/B and Schedule E/F, respectively. The listing of any amounts with
              respect to such receivables and payables is not, and should not be construed as, an
              admission of the characterization of such balances as debt, equity, or otherwise.
              For the avoidance of doubt, the Debtors reserve all rights, claims, and defenses in
              connection with any and all intercompany receivables and payables, including with
              respect to the characterization of intercompany claims, loans, and notes.

        (o)   Guarantees and Other Secondary Liability Claims. The Debtors have exercised
              reasonable efforts to locate and identify guarantees of their executory contracts,
              unexpired leases, secured financings, and other such agreements. Where
              guarantees have been identified, they have been included in the relevant Schedules
              G and H for the affected Debtor. The Debtors may have inadvertently omitted
              guarantees embedded in their contractual agreements and may identify additional
              guarantees as they continue to review their books, records, and contractual
              agreements. The Debtors reserve their rights, but are not required, to amend the
              Schedules and Statements if additional guarantees are identified.



                                                 7

KE 62188637
19-11607-mew      Doc 4     Filed 06/21/19    Entered 06/21/19 23:07:47          Main Document
                                             Pg 8 of 39


        (p)    Excluded Assets and Liabilities. The Debtors have potentially excluded the
               following categories of assets and liabilities from the Schedules and Statements:
               certain deferred charges, accounts, or reserves recorded only for purposes of
               complying with the requirements of GAAP; deferred tax assets and liabilities;
               certain intangibles; deferred revenue accounts; and certain accrued liabilities.
               Other immaterial assets and liabilities may also have been excluded.

        (q)    Liens. The inventories, property, and equipment listed in the Schedules and
               Statements are presented without consideration of any liens.

        (r)    Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.
               To the extent any amounts had to be converted to U. S. dollars, the conversion rate
               used was as of May 19, 2019.

        (s)    Controlling Shareholders. For purposes of the Schedules and Statements, the
               Debtors define “controlling shareholders” to include entities that directly hold in
               excess of 20% of the voting shares of the applicable Debtor entity. Entities listed
               as “controlling shareholders” have been included for informational purposes only.
               The Debtors do not take any position with respect to such entity’s influence over
               the control of the Debtors or whether such entity could successfully argue that it is
               not a “controlling shareholder” under applicable law, including the federal
               securities laws, or with respect to any theories of liability or for any other purpose.

        (t)    Setoffs. The Debtors routinely incur setoffs and net payments in the ordinary
               course of business. Such setoffs and nettings may occur due to a variety of
               transactions or disputes including, but not limited to, intercompany transactions,
               counterparty settlements, pricing discrepancies, credits, rebates, returns, refunds,
               and negotiations and/or disputes between the Debtors and their customers and/or
               suppliers. These normal, ordinary course setoffs and nettings are common to the
               industry. Due to the voluminous nature of setoffs and nettings, it would be unduly
               burdensome and costly for the Debtors to list each such transaction. Therefore,
               although such setoffs and other similar rights may have been accounted for when
               scheduling certain amounts, these ordinary course setoffs are not independently
               accounted for and, as such, are or may be excluded from the Schedules and
               Statements. In addition, some amounts listed in the Schedules and Statements may
               have been affected by setoffs or nettings by third parties of which the Debtors are
               not yet aware and/or of which the Debtors have approved to effectuate in the claims
               process of their chapter 11 cases. The Debtors reserve all rights to challenge any
               setoff and/or recoupment rights that may be asserted.

5.      Specific Schedules Disclosures.

        (a)    Schedule A/B, Parts 1 and 2 – Cash and Cash Equivalents; Deposits and
               Prepayments. Details with respect to the Debtors’ cash management system and
               bank accounts are provided in the Debtors’ Motion for Entry of Interim and Final
               Orders (I) Authorizing the Debtors to (A) Continue to Operate Their Cash
               Management System, (B) Honor Certain Prepetition Obligations Related Thereto,


                                                 8

KE 62188637
19-11607-mew     Doc 4     Filed 06/21/19    Entered 06/21/19 23:07:47          Main Document
                                            Pg 9 of 39


              (C) Maintain Existing Business Forms, and (D) Continue to Perform Intercompany
              Transactions, and (II) Granting Related Relief [Docket No. 4] (the “Cash
              Management Motion”) and the interim order of the Court granting the Cash
              Management Motion [Docket No. 47].

              The Debtors’ cash balances are as of May 19, 2019.

        (b)   Schedule A/B, Part 4 – Investments; Non-Publicly Traded Stock and Interests
              in Incorporated and Unincorporated Businesses, including any Interest in an
              LLC, Partnership, or Joint Venture. Ownership interests in subsidiaries,
              partnerships, and joint ventures have been listed in Schedule A/B, Part 4, as
              undetermined amounts on account of the fact that the fair market value of such
              ownership is dependent on numerous variables and factors and may differ
              significantly from their net book value.

        (c)   Schedule A/B, Part 7 – Office Furniture, Fixtures, and Equipment; and
              Collectibles. Dollar amounts are presented net of accumulated depreciation and
              other adjustments. Furniture and fixtures are recorded as a single line item on the
              Debtors’ books and records, and, as a result, the Debtors have disclosed these items
              together in response to Question 39. The Debtors believe it would be unduly
              burdensome and costly for the Debtors to separate this line item into separate
              responses for Questions 39 and 40.

        (d)   Schedule A/B, Part 11 – All Other Assets. Dollar amounts are presented net of
              impairments and other adjustments. The value of all assets listed on Schedule A/B
              are as of May 19, 2019.

              Additionally, the Debtors may receive refunds for sales and use tax at various times
              throughout their fiscal year. As of the Petition Date, however, certain of these
              amounts are unknown to the Debtors and, accordingly, may not be listed on
              Schedule A/B.

              Other Contingent and Unliquidated Claims or Causes of Action of Every Nature,
              including Counterclaims of the Debtors and Rights to Setoff Claims. In the
              ordinary course of their businesses, the Debtors may have accrued, or may
              subsequently accrue, certain rights to counter-claims, cross-claims, setoffs, credits,
              rebates, or refunds with their customers and suppliers or potential warranty claims
              against their suppliers. Additionally, certain of the Debtors may be party to pending
              litigation in which such Debtor has asserted, or may assert, claims as a plaintiff or
              counter-claims and/or cross-claims as a defendant. Because such claims are
              unknown to the Debtors and not quantifiable as of the Petition Date, they are not
              listed on Schedule A/B, Part 11.

              Interests in Insurance Policies or Annuities. A list of the Debtors’ insurance
              policies and related information is available in the Debtors’ Motion for Entry of an
              Order (I) Authorizing the Debtors to (A) Continue Insurance Coverage Entered
              Into Prepetition and Satisfy Prepetition Obligations Related Thereto, (B) Renew,


                                                9

KE 62188637
19-11607-mew     Doc 4     Filed 06/21/19 Entered 06/21/19 23:07:47              Main Document
                                         Pg 10 of 39


              Supplement, Modify, or Purchase Insurance Coverage, and (C) Continue to Pay
              Brokerage Fees, and (II) Granting Related Relief [Docket No. 15]. The Debtors
              believe that there is little or no cash value to the vast majority of such insurance
              policies. Such policies have all been included on Schedule A/B, Part 11, with
              values listed as “undetermined.”

              Executory Contracts and Unexpired Leases. Because of the large number of the
              Debtors’ executory contracts and unexpired leases, as well as the size and scope of
              such documents, the Debtors have not attached such agreements to Schedule A/B.
              Instead, the Debtors have only listed such agreements on Schedule G.

        (e)   Schedule D – Creditors Who Have Claims Secured by Property. Except as
              otherwise agreed pursuant to a stipulation or order entered by the Court, the Debtors
              reserve their rights to dispute or challenge the validity, perfection, or immunity
              from avoidance of any lien purported to be granted or perfected in any specific asset
              to a secured creditor listed on Schedule D. Moreover, although the Debtors have
              scheduled claims of various creditors as secured claims, the Debtors reserve all
              rights to dispute or challenge the secured nature of any such creditor’s claim or the
              characterization of the structure of any such transaction or any document or
              instrument related to such creditor’s claim, including the Debtors’ rights pursuant
              to paragraph 42 of the Interim Order (A) Authorizing the Debtors to Obtain
              Postpetition Financing, (B) Authorizing the Debtors to Use Cash Collateral,
              (C) Granting Liens and Providing Superpriority Administrative Expense Status,
              (D) Granting Adequate Protection to the Prepetition Lenders, (E) Modifying the
              Automatic Stay, (F) Scheduling a Final Hearing, and (G) Granting Related Relief
              [Docket No. 53].

              The descriptions provided in Schedule D are intended only to be a summary.
              Reference to the applicable agreements and other related relevant documents is
              necessary for a complete description of the collateral and the nature, extent, and
              priority of any liens. In certain instances, a Debtor may be a co-obligor,
              co-mortgagor, or guarantor with respect to scheduled claims of other Debtors, and
              no claim set forth on Schedule D of any Debtor is intended to acknowledge claims
              of creditors that are otherwise satisfied or discharged by other entities.

              The Debtors have not included on Schedule D parties that may believe such claims
              are secured through setoff rights or inchoate statutory lien rights. Although there
              are multiple parties that hold a portion of the debt included in the secured facilities,
              only the administrative agents have been listed for purposes of Schedule D.

        (f)   Schedule E/F – Creditors Who Have Unsecured Claims.

              Part 1 – Creditors with Priority Unsecured Claims. Pursuant to the Interim Order
              (A) Authorizing the Payment of Certain Prepetition Taxes and Fees and
              (B) Granting Related Relief [Docket No. 86] (the “Interim Taxes Order”), the
              Debtors have been granted the authority to pay, in their discretion, certain tax
              liabilities that accrued prepetition. Accordingly, any unsecured priority claims


                                                10

KE 62188637
19-11607-mew     Doc 4     Filed 06/21/19 Entered 06/21/19 23:07:47             Main Document
                                         Pg 11 of 39


              based upon prepetition tax accruals that have been paid pursuant to the Interim
              Taxes Order are not listed in Schedule E.

              Furthermore, pursuant to the Interim Order (I) Authorizing the Debtors to (A) Pay
              Prepetition Employee Wages, Salaries, Other Compensation, and Reimbursable
              Employee Expenses, and (B) Continue Employee Benefits Programs and
              (II) Granting Related Relief [Docket No. 48], the Debtors received interim
              authority to pay certain prepetition obligations, including to pay employee wages
              and other employee benefits, incurred in the ordinary course of business.
              The Debtors believe that certain non-insider employee claims for prepetition
              amounts related to ongoing payroll and benefits, whether allowable as a priority or
              nonpriority claim, have been satisfied, and such satisfied amounts are not listed.
              To the extent non-insider severance benefits have not been paid up to the statutory
              cap of $13,650 set forth in sections 507(a)(4) and 507(a)(5) of the Bankruptcy Code
              as of the date hereof, the unpaid portion of such priority amount has been listed on
              Schedule E and marked as “contingent.” To the extent the Debtors later pay any of
              the priority amounts listed on Schedule E, the Debtors reserve all rights to amend
              or supplement the Schedules and Statements or to take other action, such as filing
              claims objections, as is necessary and appropriate to avoid overpayment or
              duplicate payments for such liabilities.

              Moreover, in lieu of listing all of the Debtors’ possible taxing authorities for notice
              purposes in Schedule E/F, the Debtors have only listed those taxing authorities to
              which the Debtors believe they owe outstanding obligations.

              Additionally, all unsecured priority claims listed in Schedule E, Part 1, are reflected
              at, and are deemed made against, Hollander Sleep Products, LLC.

              The listing of a claim on Schedule E/F, Part 1, does not constitute an admission by
              the Debtors that such claim or any portion thereof is entitled to priority status.

              Except as otherwise agreed pursuant to a stipulation or order entered by the Court,
              the Debtors reserve their rights to dispute or challenge the validity or immunity
              from avoidance of any claim purported to be granted to a creditor listed on
              Schedule E/F. Moreover, although the Debtors have scheduled claims of various
              creditors, the Debtors reserve all rights to dispute or challenge any such creditor’s
              claim or the characterization of the structure of any such transaction or any
              document or instrument related to such creditor’s claim.

              Part 2 – Creditors with Nonpriority Unsecured Claims. The liabilities identified
              in Schedule E/F, Part 2, are derived from the Debtors’ books and records.
              The Debtors made a reasonable attempt to set forth their unsecured obligations,
              although the actual amount of claims against the Debtors may vary from those
              liabilities represented on Schedule E/F, Part 2. The listed liabilities may not reflect
              the correct amount of any unsecured creditor’s allowed claims or the correct
              amount of all unsecured claims.



                                                11

KE 62188637
19-11607-mew     Doc 4     Filed 06/21/19 Entered 06/21/19 23:07:47              Main Document
                                         Pg 12 of 39


              To the extent the Debtors were unable to attribute a liability to a specific Debtor,
              the liability has been listed on Schedule E/F, Part 2, of Hollander Sleep Products,
              LLC.

              Schedule E/F, Part 2, contains information regarding certain compensation-related
              claims of insiders of the Debtors, with such claims being listed as “contingent” and
              “unliquidated.” In scheduling such claims, the Debtors make no representation or
              assertion as to the validity of such claims, and the Debtors reserve all rights, claims,
              and defenses in connection therewith.

              Schedule E/F, Part 2, contains information regarding threatened or pending
              litigation involving the Debtors. The amounts for these potential claims are listed
              as “undetermined” and are marked as contingent, unliquidated, and disputed in the
              Schedules and Statements.

              Schedule E/F, Part 2, reflects certain prepetition amounts owing to counterparties
              to executory contracts and unexpired leases. Such prepetition amounts, however,
              may be paid in connection with the assumption or assumption and assignment of
              an executory contract or unexpired lease. In addition, Schedule E/F, Part 2, does
              not include claims that may arise in connection with the rejection of any executory
              contracts and unexpired leases, if any, that may be or have been rejected.

              In the ordinary course of business, the Debtors have retained certain customer
              prepayments and advances. Given the volume of such prepayments and advances
              and their confidential nature, the Debtors have not listed such prepayments and
              advances on Schedule E/F, Part 2. A more thorough description of the Debtors’
              customer relationships is set forth in the Debtors’ Motion for Entry of Interim and
              Final Orders (A) Authorizing the Debtors to Maintain and Administer Their
              Existing Customer Programs and Honor Certain Prepetition Obligations Related
              Thereto and (B) Granting Related Relief [Docket No. 7].

              In many cases, the claims listed on Schedule E/F, Part 2, arose, accrued, or were
              incurred on various dates or on a date or dates that are unknown to the Debtors or
              are subject to dispute. Where the determination of the date on which a claim arose,
              accrued, or was incurred would be unduly burdensome and costly to the Debtors’
              estates, the Debtors have not listed a specific date or dates for such claim.

              As of the time of filing of the Schedules and Statements, the Debtors have not
              received all invoices for payables, expenses, and other liabilities that may have
              accrued prior to the Petition Date. Accordingly, the information contained in
              Schedules D and E/F may be incomplete. The Debtors reserve their rights, but
              undertake no obligations, to amend Schedules D and E/F if, or when, the Debtors
              receive such invoices.

        (g)   Schedule G – Executory Contracts and Unexpired Leases. Although reasonable
              efforts have been made to ensure the accuracy of Schedule G, inadvertent errors or
              omissions may have occurred. Additionally, in certain instances, executory


                                                12

KE 62188637
19-11607-mew     Doc 4     Filed 06/21/19 Entered 06/21/19 23:07:47             Main Document
                                         Pg 13 of 39


              contracts and unexpired leases may be omitted due to their confidential nature but
              can be made available to the office of the United States Trustee for the Southern
              District of New York on a confidential basis. Additionally, relationships between
              the Debtors and their customers are often governed by a master services agreement,
              under which customers also place work and purchase orders, which may be
              considered executory contracts. The Debtors believe that disclosure of all of these
              purchase and work orders would be impracticable and unduly burdensome.
              Accordingly, to the extent the Debtors have determined to disclose non-confidential
              master services agreements in Schedule G, purchase and work orders placed
              thereunder may have been omitted.

              Listing a contract or agreement on Schedule G does not constitute an admission
              that such contract or agreement is an executory contract or unexpired lease or that
              such contract or agreement was in effect on the Petition Date or is valid or
              enforceable. Expired contracts and leases may have also been inadvertently
              included. The Debtors hereby reserve all of their rights to dispute the validity,
              status, or enforceability of any contracts, agreements, or leases set forth in
              Schedule G and to amend or supplement such Schedule as necessary. Certain of
              the leases and contracts listed on Schedule G may contain renewal options,
              guarantees of payment, indemnifications, options to purchase, rights of first refusal,
              and other miscellaneous rights. Such rights, powers, duties, and obligations are not
              set forth separately on Schedule G. In addition, the Debtors may have entered into
              various other types of agreements in the ordinary course of their business, such as
              supplemental agreements and letter agreements, which documents may not be set
              forth in Schedule G. The Debtors reserve the right to dispute the effectiveness of
              any such contract listed on Schedule G or to amend Schedule G at any time to
              remove any contract.

              The Debtors reserve all rights to dispute or challenge the characterization of any
              transaction or any document or instrument related to a creditor’s claim.

              In some cases, the same supplier or provider may appear multiple times in
              Schedule G. Multiple listings, if any, reflect distinct agreements between the
              applicable Debtor and such supplier or provider.

              Omission of a contract or agreement from Schedule G does not constitute an
              admission that such omitted contract or agreement is not an executory contract or
              unexpired lease. The Debtors’ rights under the Bankruptcy Code with respect to
              any such omitted contracts or agreements are not impaired by the omission. Certain
              Debtors are guarantors and parties to guaranty agreements regarding the Debtors’
              prepetition credit facility. The guaranty obligations arising under these agreements
              are reflected on Schedules D and F only.

        (h)   Schedule H – Co-Debtors. For purposes of Schedule H, only the agent under the
              prepetition credit facility or counterparties that are subject to a guaranty are listed
              as co-Debtors on Schedule H. The Debtors have not listed any litigation-related



                                                13

KE 62188637
19-11607-mew         Doc 4      Filed 06/21/19 Entered 06/21/19 23:07:47                Main Document
                                              Pg 14 of 39


                  co-Debtors on Schedule H.            Instead, all such listings can be found on
                  Schedules E/F.

6.        Specific Statements Disclosures.

          (a)     Statements, Part 1, Questions 1 and 2 – Income and Non-business Revenue.
                  Amounts listed for the current fiscal year are through May 19, 2019, rather than the
                  Petition Date.

          (b)     Statements, Part 2, Questions 3 and 4 – Payments to Certain Creditors. Prior
                  to the Petition Date, the Debtors maintained an integrated cash management system
                  through which the Debtors made certain payments on behalf of their other affiliated
                  entities. Consequently, nearly all2 payments to creditors and insiders listed in
                  response to Questions 3 and 4 on each of the Statements reflect payments made by
                  Hollander Sleep Products, LLC on behalf of the corresponding Debtor entity,
                  pursuant to the Debtors’ cash management system described in the Cash
                  Management Motion. Moreover, due to the Debtors’ historical reporting practices,
                  the clearing dates for certain transactions may reflect the date the transaction was
                  entered rather than the date the cash cleared the Debtors’ account.

                  For the purposes of these Statements, the Debtors used May 19, 2019, as the
                  Petition Date. Any cash transfers made by the Debtors on such date, but prior to
                  the actual filing of these chapter 11 cases, are reflected herein as occurring
                  prepetition.

                  Payments made to Carl Marks Advisors are reflected in the Debtors’ responses to
                  Question 11. Payments made by Carl Marks Advisors to Marc Pfefferle are not
                  listed in response to Question 4.

          (c)     Statements, Part 2, Question 6 – Setoffs. For a discussion of setoffs and nettings
                  incurred by the Debtors, refer to paragraph 4(t) of these Global Notes.

          (d)     Statements, Part 6, Question 11 – Payments Related to Bankruptcy.
                  The attachment to Question 11 of Hollander Sleep Products, LLC’s Statement
                  reflects payments to professionals made from the Debtors’ main concentration
                  account, which is owned by Hollander Sleep Products, LLC on behalf of the six
                  other Debtor entities on a consolidated basis. The Debtors believe that it would be
                  an inefficient use of the assets of the estates to allocate these payments on a
                  Debtor-by-Debtor basis.

          (e)     Statements, Part 13, Question 26 – Books, Records, and Financial Statements.
                  The Debtors provide certain parties, such as banks, auditors, potential investors,
                  vendors, and financial advisors, with financial statements that may not be part of a
                  public filing. The Debtors do not maintain complete lists or other records tracking

2    As reflected in its Statements, Hollander Sleep Products, LLC makes payments on its own behalf, with the
     exception of payments listed on Statement 11.



                                                      14

KE 62188637
19-11607-mew     Doc 4     Filed 06/21/19 Entered 06/21/19 23:07:47             Main Document
                                         Pg 15 of 39


              such disclosures. Therefore, the Debtors have not provided full lists of these parties
              in their response to Statement Question 26, but have included parties who received
              audited financial statements.

        (f)   Statements, Part 13, Question 27 – Inventories. The Debtors inventory product
              at their various distribution centers on a regular basis (including, in many scenarios,
              on a daily basis). In an effort to reduce the volume of disclosures that would be
              otherwise applicable, the Debtors have omitted such daily cycle counts conducted
              by the distribution centers.

        (g)   Statements, Part 13, Question 30 – Payments, Distributions, or Withdrawals
              Credited or Given to Insiders. Distributions by the Debtors to their respective
              directors and officers are listed on the attachment to Questions 3 and 4. Certain
              directors and executive officers of the Debtors are also directors and executive
              officers of certain Debtor and non-Debtor affiliates. To the extent payments to such
              individuals are not listed in the response to Questions 3 and 4 on the Statements for
              such Debtor affiliates, they did not receive payment for their services as directors
              or executive officers of these entities. Certain of the Debtors’ directors and
              executive officers received distributions net of tax withholdings in the year
              preceding the Petition Date. The amounts listed under Questions 3 and 4 reflect
              the gross amounts paid to such directors and executive officers, rather than the net
              amounts after deducting for tax withholdings.

                                 *       *      *       *       *




                                                15

KE 62188637
              19-11607-mew                           Doc 4             Filed 06/21/19 Entered 06/21/19 23:07:47                                                             Main Document
                                                                                     Pg 16 of 39

Debtor Name               Dream II Holdings, LLC.
United States Bankruptcy Court for the Southern District of New York
Case number (if known):                         19-11607

                                                                                                                                                                                        Check if this is an
                                                                                                                                                                                        amended filing


Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                 12/15



  Part 1:         Summary of Assets


  1. Schedule A/B: Assets - Real and Personal Property                                   (Official Form 206A/B)

    1a. Real property:
        Copy line 88 from Schedule A/B.......................................................................................................................                                 $0.00



    1b. Total personal property:
        Copy line 91A from Schedule A/B.....................................................................................................................                        ($39,546,167.81)
                                                                                                                                                                                +Undetermined Amounts


    1c. Total of all property:
        Copyline 92 from Schedule A/B.......................................................................................................................                        ($39,546,167.81)
                                                                                                                                                                                +Undetermined Amounts



  Part 2:         Summary of Liabilities




    2.    Schedule D: Creditors Who Have Claims Secured by Property             (Official Form 206D)
          Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D...........................                                                     $233,306,318.49



    3.    Schedule E/F: Creditors Who Have Unsecured Claims                                     (Official Form 206E/F)


         3a. Total of amounts of priority unsecured claims:
             Copy the total claims from Part 1 from the line 5a of Schedule E/F.............................................................                                                    $0.00


         3b. Total amount of claims of nonpriority amount of unsecured claims:
             Copy the total amount of claims from Part 2 from line 5b of Schedule E/F..................................................                                     +                  $0.00




         4.   Total liabilities .........................................................................................................................................           $233,306,318.49
              Lines 2 + 3a + 3b
               19-11607-mew                Doc 4        Filed 06/21/19 Entered 06/21/19 23:07:47                     Main Document
                                                                      Pg 17 of 39
Debtor Name            Dream II Holdings, LLC.
United States Bankruptcy Court for the Southern District of New York
Case number (if known):                19-11607
                                                                                                                                     Check if this is an
                                                                                                                                     amended filing
Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all
property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no
book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases         (Official Form 206G).

Be complete and accurate as possible. If more space is needed, attach a separate spreadsheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the approriate category or attach separate supporting schedules, such as a fixed asset schedule
or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor's interest,
do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


Part 1:        Cash and cash equivalents




 1.      Does the debtor have any cash or cash equivalents?


            No. Go to Part 2.

            Yes. Fill in the information below.



              All cash of cash equivalents owned or controlled by the debtor                                                          Current value of
                                                                                                                                      debtor's interest
 2.      Cash on hand


 3.      Checking, savings, money market, or financial brokerage accounts
         Name of institution (bank or brokerage firm)                   Type of account                     Last 4 digits of account number
   3.1       Wells Fargo                                                 Depository                          2581                             Undetermined

   3.2       Wells Fargo                                                 Depository                          2851                             Undetermined

   3.3       Wells Fargo                                                 Checking                            0451                             Undetermined

   3.4       Wells Fargo                                                 Depository                          8006                             Undetermined

   3.5       Wells Fargo                                                 Checking                            2005                             Undetermined

   3.6       Wells Fargo                                                 Depository                          7339                             Undetermined

 4.      Other cash equivalents




 5.      Total of Part 1
                                                                                                                                       Undetermined
         Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.


Part 2:        Deposits and prepayments




   Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                                 Page 1
             19-11607-mew                Doc 4      Filed 06/21/19 Entered 06/21/19 23:07:47                            Main Document
                                                                  Pg 18 of 39
Debtor Dream II Holdings, LLC.                                                                          Case Number (if known) 19-11607


 6.   Does the debtor have any deposits or prepayments?


          No. Go to Part 3.

          Yes. Fill in the information below.



                                                                                                                                  Current value of
                                                                                                                                  debtor's interest
 7.   Deposits, including security deposits and utility deposits
      Description, including name of holder of deposit



 8.   Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
      Description, including name of holder of prepayment




 9.   Total of Part 2
      Add lines 7 through 8. Copy the total to line 81.


Part 3:      Accounts Receivable




 10. Does the debtor have any accounts receivable?


          No. Go to Part 4.

          Yes. Fill in the information below.



                                                                                                                                  Current value of
                                                                                                                                  debtor's interest
 11. Accounts receivable


      11a. 90 days old or less:                                                -                                   =
                                          face amount                              doubtful or uncollectible accounts
      11b. Over 90 days old:                                                   -                                   =
                                          face amount                              doubtful or uncollectible accounts



 12. Total of Part 3
      Current value on lines 11a + 11b = line 12. Copy the total to line 82.


Part 4:      Investments




 13. Does the debtor own any investments?


          No. Go to Part 5.

          Yes. Fill in the information below.




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                Page 2
             19-11607-mew                Doc 4      Filed 06/21/19 Entered 06/21/19 23:07:47                     Main Document
                                                                  Pg 19 of 39
Debtor Dream II Holdings, LLC.                                                                     Case Number (if known) 19-11607

                                                                                                         Valuation method         Current value of
                                                                                                         used for current value   debtor's interest
 14. Mutual funds of publicly traded stocks not included in Part 1
      Name of fund or stock:



 15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
     including any interest in an LLC, partnership, or joint venture
      Name of entity:                                           % of ownership:
   15.1   Hollander Sleep Products Canada Limited                     100%                               Market Value                   Undetermined

   15.2   Hollander Home Fashions Holdings, LLC                       100%                               Market Value                   Undetermined

 16. Government bonds, corporate bonds, and other negotiable and non-negotiable
     instruments not included in Part 1
      Describe:




 17. Total of Part 4
                                                                                                                                   Undetermined
      Add lines 14 through 16. Copy the total to line 83.


Part 5:      Inventory, excluding agricultural assets




 18. Does the debtor own any inventory (excluding agricultual assets)?


          No. Go to Part 6.

          Yes. Fill in the information below.



           General description                   Date of the last      Net book value of                 Valuation method         Current value of
                                                 physical inventory    debtor's interest                 used for current value   debtor's interest
 19. Raw Materials




 20. Work in progress




 21. Finished goods, including goods held for resale




 22. Other inventory or supplies




 23. Total of Part 5
      Add lines 19 through 22. Copy the total to line 84.




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                Page 3
             19-11607-mew                Doc 4     Filed 06/21/19 Entered 06/21/19 23:07:47                        Main Document
                                                                 Pg 20 of 39
Debtor Dream II Holdings, LLC.                                                                       Case Number (if known) 19-11607




 24. Is any of the property listed in Part 5 perishable?


          No.

          Yes.



 25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?


          No.

          Yes.       Book Value $                          Valuation Method                          Current Value $



 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?


          No.

          Yes.



Part 6:      Farming and fishing-related assets (other than titled motor vehicles and land)




 27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?


          No. Go to Part 7.

          Yes. Fill in the information below.



           General description                                         Net book value of                   Valution method used   Current value of
                                                                       debtor's interest                   for current value      debtor's interest
 28. Crops - either planted of harvested




 29. Farm animals
      Examples: Livestock, poultry, farm-raised fish



 30. Farm machinery and equipment
      (Other than titled motor vehicles)



 31. Farm and fishing supplies, chemicals, and feed




 32. Other farming and fishing-related property not already listed in Part 6




   Official Form 206A/B                                Schedule A/B: Assets - Real and Personal Property                              Page 4
             19-11607-mew                Doc 4      Filed 06/21/19 Entered 06/21/19 23:07:47                     Main Document
                                                                  Pg 21 of 39
Debtor Dream II Holdings, LLC.                                                                     Case Number (if known) 19-11607


 33. Total of Part 6
      Add lines 28 through 32. Copy the total to line 85.




 34. Is the debtor a member of an agricultural cooperative?


          No.

          Yes.



      Is any of the debtor's property stored at the cooperative?


          No.

          Yes.



 35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?


          No.

          Yes.       Book Value $                           Valuation Method                       Current Value $



 36. Is a depreciation schedule available for any of the property listed in Part 6?


          No.

          Yes.




 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?


          No.

          Yes.



Part 7:      Office furniture, fixtures, and equipment; and collectibles




 38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?


          No. Go to Part 8.

          Yes. Fill in the information below.



           General description                                         Net book value of                 Valuation method         Current value of
                                                                       debtor's interest                 used for current value   debtor's interest
 39. Office furniture




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                Page 5
             19-11607-mew                Doc 4      Filed 06/21/19 Entered 06/21/19 23:07:47                                Main Document
                                                                  Pg 22 of 39
Debtor Dream II Holdings, LLC.                                                                             Case Number (if known) 19-11607




 40. Office fixtures




 41. Office equipment, including all computer equipment and communication systems equipment and software




 42. Collectibles
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; china and crystal; stamp, coin, or
      baseball card collections; other collections, memorabilia, or collectibles




 43. Total of Part 7.
      Add lines 39 through 42. Copy the total to line 86.




 44. Is a depreciation schedule available for any of the property listed in Part 7?


          No.

          Yes.




 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?


          No.

          Yes.



Part 8:      Machinery, equipment, and vehicles




 46. Does the debtor own or lease any machinery, equipment, or vehicles?


          No. Go to Part 9.

          Yes. Fill in the information below.



           General description                                           Net book value of                        Valuation method           Current value of
                                                                         debtor's interest                        used for current value     debtor's interest
 47. Automobiles, vans, trucks, motorcycles, trailers, or titled farm vehicles




 48. Watercraft, trailers, motors, and related accessories
      Examples: Boats, trailers, motors, floating homes, personal watercraft, fishing vessels




   Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                          Page 6
             19-11607-mew                Doc 4      Filed 06/21/19 Entered 06/21/19 23:07:47                                Main Document
                                                                  Pg 23 of 39
Debtor Dream II Holdings, LLC.                                                                           Case Number (if known) 19-11607


 49. Aircraft and accessories




 50. Other machinery, fixtures, and equipment (excluding farm machinery and equipment)




 51. Total of Part 8.
      Add lines 47 through 50. Copy the total to line 87.




 52. Is a depreciation schedule available for any of the property listed in Part 8?


          No.

          Yes.




 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?


          No.

          Yes.



Part 9:      Real property




 54. Does the debtor own or lease any real property?


          No. Go to Part 10.

          Yes. Fill in the information below.



 55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest




 56. Total of Part 9.
      Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                 Page 7
              19-11607-mew                Doc 4     Filed 06/21/19 Entered 06/21/19 23:07:47                      Main Document
                                                                  Pg 24 of 39
Debtor Dream II Holdings, LLC.                                                                      Case Number (if known) 19-11607


 57. Is a depreciation schedule available for any of the property listed in Part 9?


           No.

           Yes.




 58. Has any of the property listed in Part 9 been appraised by a professional within the last year?


           No.

           Yes.



Part 10:      Intangibles and intellectual property




 59. Does the debtor have any interests in intangibles or intellectual property?


           No. Go to Part 11.

           Yes. Fill in the information below.



            General description                                       Net book value of                   Valuation method         Current value of
                                                                      debtor's interest                   used for current value   debtor's interest
 60. Patents, copyrights, trademarks, or trade secrets


   60.1    Trade Name                                                $15,044,129.20                       Net Book Value               $15,044,129.20

 61. Internet domain names and websites




 62. Licenses, franchises, and royalties


   62.1    License Agreements                                        $7,196,507.03                        Net Book Value                $7,196,507.03

 63. Customer lists, mailing lists, or other compilations




 64. Other intangibles, or intellectual property


   64.1    Favorable Leasehold Interests                             $232,523.49                          Net Book Value                  $232,523.49

 65. Goodwill


   65.1    Goodwill                                                  $44,549,169.14                       Net Book Value               $44,549,169.14



 66. Total of Part 10.
                                                                                                                                      $67,022,328.86
      Add lines 60 through 65. Copy the total to line 89.




   Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                Page 8
              19-11607-mew                Doc 4      Filed 06/21/19 Entered 06/21/19 23:07:47                                Main Document
                                                                   Pg 25 of 39
Debtor Dream II Holdings, LLC.                                                                            Case Number (if known) 19-11607




 67. Do your lists or records include personally identifiable information of customers?


           No.

           Yes.




 68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?


           No.

           Yes.




 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?


           No.

           Yes.



Part 11:      All other assets




 70. Does the debtor own any other assets that have not yet been reported on this form?


           No. Go to Part 12.

           Yes. Fill in the information below.



                                                                                                                                      Current value of
                                                                                                                                      debtor's interest
 71. Notes receivable
      Description (include name of obligor)
                                                                                      -                                 =
                                                                 Total face amount        Doubtful or uncollectible amount
 72. Tax refunds and unused net operating losses (NOLs)
      Description (for example, federal, state, local)



 73. Interests in insurance policies or annuities


   73.1    See Attached Exhibit AB-73                                                                                                       Undetermined

 74. Causes of action against third parties (whether or not a lawsuit has
     been filed)




   Official Form 206A/B                                  Schedule A/B: Assets - Real and Personal Property                                Page 9
           19-11607-mew               Doc 4        Filed 06/21/19 Entered 06/21/19 23:07:47                   Main Document
                                                                 Pg 26 of 39
Debtor Dream II Holdings, LLC.                                                                    Case Number (if known) 19-11607



      Nature of claim
      Amount Requested
75. Other contingent and unliquidated claims or causes of action of every
    nature, including counterclaims of the debtor and rights to set off
    claims



      Nature of claim
      Amount Requested
76. Trusts, equitable or future interests in property




77. Other property of any kind not already listed
     Examples: Season tickets, country club membership
  77.1   Investment in Montreal                                                                                                $58,024,312.00

  77.2   Intercompany Payable -Hollander Sleep Products, LLC                                                                 ($164,592,808.67)



78. Total of Part 11.
                                                                                                                             ($106,568,496.67)
     Add lines 71 through 77. Copy the total to line 90.
                                                                                                                         +Undetermined Amounts




79. Has any of the property listed in Part 11 been appraised by a professional within the last year?


         No.

         Yes.




  Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                          Page 10
            19-11607-mew                Doc 4          Filed 06/21/19 Entered 06/21/19 23:07:47                                                        Main Document
                                                                     Pg 27 of 39
Debtor Dream II Holdings, LLC.                                                                                                  Case Number (if known) 19-11607

Part 12:    Summary

           Type of property                                                                        Current value of                              Current value of
                                                                                                   personal property                             real property


   80. Cash, cash equivalents, and financial assets.              Copy line 5, Part 1.              Undetermined


   81. Deposits and prepayments.          Copy line 9, Part 2.


   82. Accounts receivable.       Copy line 12, Part 3.


   83. Investments. Copy line 17, Part 4.                                                           Undetermined


   84. Inventory. Copy line 23, Part 5.


   85. Farming and fishing-related assets.         Copy line 33, Part 6.



   86. Office furniture, fixtures, and equipment; and collectibles.
       Copy line 43, Part 7.


   87. Machinery, equipment, and vehicles.             Copy line 51, Part 8.


   88. Real Property.      Copy line 56, Part 9.



   89. Intangibles and intellectual property.          Copy line 66, Part 10.                          $67,022,328.86


   90. All other assets.      Copy line 78, Part 11.                                              ($106,568,496.67)
                                                                                                +Undetermined Amounts

   91. Total. Add lines 80 through 90 for each column.                                     91a.      ($39,546,167.81)              +     91b.                       $0.00



                                                                                               +Undetermined Amounts
   92. Total of all property on Schedule A/B.          Lines 91a + 91b = 92..................................................................................................   ($39,546,167.81)


                                                                                                                                                                          +Undetermined Amounts




   Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                                                                        Page 11
19-11607-mew   Doc 4   Filed 06/21/19 Entered 06/21/19 23:07:47   Main Document
                                     Pg 28 of 39




         SCHEDULES OF ASSETS AND LIABILITIES

                       EXHIBIT FOR SCHEDULE AB

                          PART 11, QUESTION 73

      INTERESTS IN INSURANCE POLICIES OR ANNUITIES
                                 19-11607-mew          Doc 4    Filed 06/21/19 Entered 06/21/19 23:07:47                   Main Document
                                                                              Pg 29 of 39
Dream II Holdings, LLC
Case #19-11607
Schedule AB-73: Interests in insurance policies or annuities



                  Insurance Company                                            Coverage Description                     Policy Number   Current Value of Debtors Interest
ACE American Insurance Co                                Cyber (Privacy & Network Liability)                        G25666707004                 Undetermined
                                                         Customs Bond -
Berkley Insurance Co.                                    Importer # 27-054214300                                    190207179
                                                         Principal: Hollander Sleep Products, LLC                                                Undetermined
                                                         Customs Drawback Bond - Importer #27-054214300
Berkley Insurance Co.                                                                                               180605012
                                                         Principal: Hollander Sleep Products, LLC                                                Undetermined
                                                         Umbrella Liability
Continental Insurance Co (CNA)                                                                                      6050424429
                                                         (incl TRIA)                                                                             Undetermined
Evanston Insurance Company (Markel)                      50% 1st Excess Property - includes Earth Movement, Flood   MKLV11XP007156               Undetermined
                                                         International Package:

                                                         Foreign Commercial General Liability
Insurance Company of the State of Pennsylvania (AIG)     Foreign Business Auto & Physical Damage                    WS11001075
                                                         Foreign Voluntary Compensation & Employers Liab
                                                         Foreign Travel Accident and Sickness
                                                         Foreign Commercial Property - Scheduled location                                        Undetermined
Ironshore Specialty Insurance
                                                         50% 1st Excess Property - includes Earth Movement, Flood   003965000
Company                                                                                                                                          Undetermined
James River Insurance Company                            2nd Excess Property - excludes Earth Movement, Flood       00081252-1                   Undetermined
Landmark American Insurance Company (RSUI)               3rd Excess Property - excludes Earth Movement, Flood       LHD906954                    Undetermined
Lloyds of London                                         Cargo & Stock Throughput (incl TRIA)                       B0509MARCW1900022            Undetermined
Lloyds of London (Hiscox)                                Terrorism                                                  UTS2555987.19                Undetermined
National Union Fire Ins Co (AIG)                         Special Crime                                              82867529                     Undetermined
Safety First Insurance Co.                               Workers Compensation / Employers Liability                 FCL 4059909                  Undetermined
                                                         Commercial General Liability
Safety National Casualty Corp.                                                                                      GLF 4059904
                                                         (incl TRIA)                                                                             Undetermined
Safety National Casualty Corp.                           Business Auto Liability & Physical Damage                  CAF 4059905                  Undetermined
                                                         Excess Liability
The Ohio Casualty Insurance Co (Liberty Mutual)                                                                     ECO (20) 58458016
                                                         (incl TRIA)                                                                             Undetermined
Travelers                                                Commercial Crime                                           106205672                    Undetermined
Travelers Casualty and Surety Company of America         Employment Practices Liability                             106876796                    Undetermined
Westport Insurance Corporation (Swiss Re)                Property - includes Earth Movement, Flood                  NAP 2003249-01               Undetermined




                                                                                    Page: 1 of 1
             19-11607-mew                    Doc 4           Filed 06/21/19 Entered 06/21/19 23:07:47                                        Main Document
Debtor Name            Dream II Holdings, LLC.                             Pg 30 of 39
United States Bankruptcy Court for the Southern District of New York
Case number (if known):                  19-11607                                                                                                               Check if this is an
                                                                                                                                                                amended filing
Official Form 206D
Schedule D - Creditors Who Have Claims Secured by Property                                                                                                                   12/15

Be as complete and accurate as possible
1. Do any creditors have claims secured by debtor's property?
       No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
   X Yes. Fill in all of the information below.
  Part 1:         List Creditors Who Have Secured Claims
2. List in alphabetical order all creditors who have secured claims.If a creditor has more than one
                                                                                                                                        Amount of Claim            Value of collateral
   secured claim, list the creditor separately for each claim.                                                                            Do not deduct the        that supports this
                                                                                                                                          value of collateral      claim
2.1   Creditor's name                                                  Describe debtor's property that is subject to a lien
      BARINGS FINANCE LLC                                              UCC LIEN
                                                                                                                                            $166,472,407.49                UNKNOWN
      Creditor's mailing address
      300 S TRYON ST, STE 2500
      CHARLOTTE, NC 28202
                                                                       Describe the lien

                                                                        Secured Term Loan
      Creditor's email address, if known
                                                                       Is the creditor an insider or related party?

      Date debt was incurred                                               No
                                                                           Yes
      Last four digits of
      account number
                                                                       Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                            No
             No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              Yes. Specify each creditor, including this               As of the petition filing date, the claim is:
              creditor, and its relative priority.
                                                                        X Contingent
                                                                        X Unliquidated
                                                                           Disputed




2.2   Creditor's name                                                  Describe debtor's property that is subject to a lien
      WELLS FARGO BANK, NA                                             UCC LIEN
                                                                                                                                              $66,833,911.00               UNKNOWN
      Creditor's mailing address
      AS ADMINISTRATIVE AGENT
      2450 COLORADO AVE, STE 3000 W
      SANTA MONICA, CA 90404
                                                                       Describe the lien

                                                                        Secured Asset-Based Loan
      Creditor's email address, if known
                                                                       Is the creditor an insider or related party?

      Date debt was incurred                                               No
                                                                           Yes
      Last four digits of
      account number
                                                                       Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                            No
             No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
             Yes. Have you already specified the relative              As of the petition filing date, the claim is:
             priority?
             No. Specify each creditor, including this creditor,        X Contingent
             and its relative priority.
                                                                        X Unliquidated
                                                                           Disputed
             Yes. The relative priority of creditors is specified on
             lines



3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                                        $233,306,318.49
   Page, if any.
 Official Form 206D                                        Schedule D: Creditors Who Have Claims Secured by Property                                   1 of 2
             19-11607-mew            Doc 4      Filed 06/21/19 Entered 06/21/19 23:07:47                      Main Document
                                                              Pg 31 of 39
Debtor Name           Dream II Holdings, LLC.                                                Case number (if known): 19-11607


 Part 1:        Additional Page(s)
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the        Amount of Claim          Value of collateral
  previous page.                                                                                         Do not deduct the        that supports this
                                                                                                         value of collateral      claim




 Official Form 206D                          Schedule D: Creditors Who Have Claims Secured by Property                   2 of 2
              19-11607-mew             Doc 4       Filed 06/21/19 Entered 06/21/19 23:07:47                           Main Document
Debtor Name              Dream II Holdings, LLC.                 Pg 32 of 39
United States Bankruptcy Court for the Southern District of New York
Case number (if known):              19-11607                                                                                       Check if this is an
                                                                                                                                    amended filing
Official Form 206E/F
Schedule E/F - Creditors Who Have Claims Unsecured Claims                                                                                          12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on
Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

  Part 1:        List All Creditors with PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims?
    X No. Go to Part 2.
       Yes. Go to line 2.
2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part.If the debtor has more than
   3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.
                                                                                                               Total claim               Priority amount

2.1   Priority creditor's name and mailing address           As of the petition filing date, the claim is:   $___________            $___________
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
                                                             Basis for the claim:
      Date or dates debt was incurred

                                                             Is the claim subject to offset?
      Last 4 digits of account
      number                                                      No
                                                                  Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (      )




  Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 1 of 3
              19-11607-mew             Doc 4       Filed 06/21/19 Entered 06/21/19 23:07:47                       Main Document
                                                                 Pg 33 of 39
Debtor Name              Dream II Holdings, LLC.                                                 Case number (if known): 19-11607

  Part 2:         List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim
3.1   Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:        $___________
                                                                            Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
      Date or dates debt was incurred

                                                                         Is the claim subject to offset?
      Last 4 digits of account number
                                                                              No
                                                                              Yes




  Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                          2 of 3
             19-11607-mew             Doc 4       Filed 06/21/19 Entered 06/21/19 23:07:47                Main Document
                                                                Pg 34 of 39
Debtor Name             Dream II Holdings, LLC.                                             Case number (if known): 19-11607


 Part 4:        Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.




5a. Total claims from Part 1                                                                                                   $0.00


5b. Total claims from Part 2                                                                                                   $0.00



5c. Total claims of Parts 1 and 2
                                                                                                                               $0.00
    Lines 5a + 5b = 5c




 Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                      3 of 3
              19-11607-mew               Doc 4        Filed 06/21/19 Entered 06/21/19 23:07:47                              Main Document
Debtor Name           Dream II Holdings, LLC.                       Pg 35 of 39
United States Bankruptcy Court for the Southern District of New York
Case number (if known):                19-11607


                                                                                                                                         Check if this is an
                                                                                                                                         amended filing
Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


  1. Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.

      X Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
         Form 206A/B)


                                                                                            State the name and mailing address for all other parties with
 2. List all contracts and unexpired leases                                                 whom the debtor has an executory contract or unexpired lease

         State what the contract or     SERVICES                                             CORVEL ENTERPRISE COMP, INC.
         lease is for and the nature                                                         C/O CORVEL CORPORATION
2.1                                                                                          ATTN: DIRECTOR, LEGAL SERVICES
         of the debtor's interest
                                                                                             2010 MAIN ST, STE 600
                                                                                             IRVINE, CA 92614

         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     SERVICE                                              MARSH USA INC.
         lease is for and the nature                                                         1166 AVENUE OF THE AMERICAS
2.2                                                                                          NEW YORK, NY 10036
         of the debtor's interest


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     ENGAGEMENT LETTER AGREEMEN                           MERCER HEALTH & BENEFITS LLC
         lease is for and the nature                                                         1560 SAWGRASS CORPORATE PKWY, STE 300
2.3                                                                                          SUNRISE, FL 33323
         of the debtor's interest


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     SERVICES                                             PWC
         lease is for and the nature    FINANCIAL AUDIT                                      101 SEAPORT BLVD, STE 500
2.4                                                                                          BOSTON, MA 02210
         of the debtor's interest


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     AMENDED AND RESTATED                                 SENTINEL CAPITAL PARTNERS LLC
         lease is for and the nature    MANAGEMENT SERVICES AGREEMENT                        330 MADISON AVE, 27TH FL
2.5                                                                                          NEW YORK, NY 10017
         of the debtor's interest


         State the term remaining
         List the contract number of
         any government contract



  Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                       Page 1 of 2
           19-11607-mew            Doc 4        Filed 06/21/19 Entered 06/21/19 23:07:47 Main Document
Debtor Name       Dream II Holdings, LLC.                     Pg 36 of 39       Case number (if known): 19-11607


      Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease




 Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 2 of 2
          19-11607-mew               Doc 4        Filed 06/21/19 Entered 06/21/19 23:07:47                               Main Document
                                                                Pg 37 of 39
Debtor Name           Dream II Holdings, LLC.
United States Bankruptcy Court for the Southern District of New York
Case number (if known):             19-11607


                                                                                                                                         Check if this is an
                                                                                                                                         amended filing
Official Form 206H
Schedule H: Codebtors                                                                                                                                   12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


  1. Does the debtor have any codebtors?
        No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.

      X Yes.
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
     creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
     on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

      Column 1: Codebtor                                                                         Column 2: Creditor

      Name                     Mailing Address                                                   Name                                  Check all schedules
                                                                                                                                       that apply
2.1     HOLLANDER HOME                901 YAMATO RD, STE 250                                   Barings Finance LLC                                D
        FASHIONS HOLDINGS, LLC.       BOCA RATON, FL 33431
                                                                                                                                                  E/F
                                                                                                                                                  G



2.2     HOLLANDER HOME                901 YAMATO RD, STE 250                                   Wells Fargo Bank, NA                               D
        FASHIONS HOLDINGS, LLC.       BOCA RATON, FL 33431
                                                                                                                                                  E/F
                                                                                                                                                  G



2.3     HOLLANDER SLEEP         724 CALEDONIA RD                                               Wells Fargo Bank, NA                               D
        PRODUCTS CANADA LIMITED TORONTO, ON M6B 3X7
                                                                                                                                                  E/F
                                CANADA
                                                                                                                                                  G



2.4     HOLLANDER SLEEP         901 YAMATO RD, STE 250                                         Barings Finance LLC                                D
        PRODUCTS KENTUCKY, LLC. BOCA RATON, FL 33431
                                                                                                                                                  E/F
                                                                                                                                                  G



2.5     HOLLANDER SLEEP         901 YAMATO RD, STE 250                                         Wells Fargo Bank, NA                               D
        PRODUCTS KENTUCKY, LLC. BOCA RATON, FL 33431
                                                                                                                                                  E/F
                                                                                                                                                  G




 Official Form 206H                                      Schedule H: Codebtors                                                    Page 1 of 2
             19-11607-mew           Doc 4      Filed 06/21/19 Entered 06/21/19 23:07:47                       Main Document
                                                             Pg 38 of 39
Debtor Name           Dream II Holdings, LLC.                                                    Case number (if known): 19-11607


          Additional Page(s) if Debtor has More Codebtors
      Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      Column 1: Codebtor                                                             Column 2: Creditor
      Name                   Mailing Address                                           Name                                    Check all schedules
                                                                                                                               that apply
2.6       HOLLANDER SLEEP            901 YAMATO RD, STE 250                            Barings Finance LLC                           D
          PRODUCTS, LLC              BOCA RATON, FL 33431
                                                                                                                                     E/F
                                                                                                                                     G



2.7       HOLLANDER SLEEP            901 YAMATO RD, STE 250                            Wells Fargo Bank, NA                          D
          PRODUCTS, LLC              BOCA RATON, FL 33431
                                                                                                                                     E/F
                                                                                                                                     G



2.8       PACIFIC COAST FEATHER      7600 INDUSTRY AVE                                 Barings Finance LLC                           D
          CUSHION, LLC               PICO RIVERA, CA 90660
                                                                                                                                     E/F
                                                                                                                                     G



2.9       PACIFIC COAST FEATHER      7600 INDUSTRY AVE                                 Wells Fargo Bank, NA                          D
          CUSHION, LLC               PICO RIVERA, CA 90660
                                                                                                                                     E/F
                                                                                                                                     G



2.10      PACIFIC COAST FEATHER,     1964 FOURTH AVE S                                 Barings Finance LLC                           D
          LLC                        SEATTLE, WA 98134
                                                                                                                                     E/F
                                                                                                                                     G



2.11      PACIFIC COAST FEATHER,     1964 FOURTH AVE S                                 Wells Fargo Bank, NA                          D
          LLC                        SEATTLE, WA 98134
                                                                                                                                     E/F
                                                                                                                                     G




 Official Form 206H                                  Schedule H: Codebtors                                             Page 2 of 2
19-11607-mew             Doc 4       Filed 06/21/19 Entered 06/21/19 23:07:47                               Main Document
                                                   Pg 39 of 39
 Debtor Name        Dream II Holdings, LLC.
 United States Bankruptcy Court for the Southern District of New York
 Case Number: 19-11607



 Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                            12/15
 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership,
 must sign and submit this form for the schedules of assets and liabilities, any other document that requires a
 declaration that is not included in the document, and any amendments of those documents. This form must
 state the individual's position or relationship to the debtor, the identity of the document, and the date.
 Bankruptcy Rules 1008 and 9011.

 WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining
 money or property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or
 imprisonment for up to 20 years, or both. 18 U.S.C. 152, 1341, 1519, and 3571.


              Declaration and signature

        I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
        partnership; or another individual serving as a representative of the debtor in this case.

        I have examined the information in the documents checked below and I have a reasonable belief that the information is true
        and correct:


           Schedule A/B: Assets- Real and Personal Property        (Official Form 206 A/B)

           Schedule D: Creditors Who Have Claims Secured by Property           (Official Form 206 D)

           Schedule E/F: Creditors Who Have Claims Unsecured Claims            (Official Form 206 E/F)

           Schedule G: Executory Contracts and Unexpired Leases           (Official Form 206 G)

           Schedule H: Codebtors                                          (Official Form 206 H)

           Summary of Assets and Liabilities for Non-Individuals       (Official Form 206Sum)

           Amended Schedule

           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
           (Official Form 204)

           Other document that requires a declaration



         I, the Chief Executive Officer of the Dream II Holdings, LLC., declare under penalty of perjury that I have read the
         foregoing summary and schedules, consisting of 39 sheets, and that they are true and correct to the best of my
         knowledge, information, and belief.



  Executed on: 6/21/2019                                                           /s/ Marc Pfefferle
                                                        Signature ___________________________________________
               MM / DD / YYYY
                                                                                       Marc Pfefferle
                                                         Printed Name
                                                                                  Chief Executive Officer
                                                         Title
